Title: From George Washington to Brigadier General Anthony Wayne, 25 November 1778
From: Washington, George
To: Wayne, Anthony


  
    Dear Sir
    Head Quarters [Fredericksburg, N.Y.]25th Novemr 1778
  
You will be pleased to detach a Captain two Subs. and Fifty Men who are to lay at Robinsons Mills near Mahopack Pond till the Rear of the Pennsylvania Troops are about passing the North River, they are then to follow and join their respective Corps. The intention of this party is to prevent any of the Convention Troops, under pretence of desertion, from passing that way to New York. The Captain will detach a Subaltern and sixteen Men to Isaac Beddoes about half a Mile from Robinsons Mills, at the coming in of another Road, for the same purpose. The party of Fifty to be furnished with six days provision.
  The Virginia Troops will be upon their march from West Point to pass at King’s Ferry also; therefore in order to avoid crossing their line of march, you are not to advance beyond John Jones’s on the 
    
    
    
    Road between the Continental Village and King’s Ferry untill their Rear is in your Front. You will then pass the River as soon after them as possible and continue your march to MiddleBrook.
I would wish you to take all possible care to prevent the troops from burning Fences or from committing any kind of waste upon the property of the inhabitants during their march. I am Dear Sir Your most obt Servt

  Go: Washington

